Exhibit 10.1

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into as of March 31 ,
2014 (the “Effective Date”) by and between Armstrong World Industries, Inc., a
Pennsylvania corporation (the “Company”) and Donald R. Maier (“Executive”).

BACKGROUND

WHEREAS, Executive currently serves as the Senior Vice President, Global
Operations of the Company; and

WHEREAS, Executive’s January 19, 2010 offer letter from the Company provided for
a three-year assignment, which was extended in January 2013; and

WHEREAS, at Executive’s request, Executive and the Company have mutually agreed
that Executive’s position as the Senior Vice President, Global Operations of the
Company will end on December 31, 2014 (the “Transition Date”) and that Executive
will provide transition services to the Company until February 28, 2015 (the
“Separation Date”), at which time Executive’s employment with the Company shall
terminate; and

WHEREAS, in consideration of the mutual promises set forth in this Agreement and
of other good and valuable consideration the sufficiency of which Executive
acknowledges, and intending to be legally bound hereby, Executive and the
Company agree as follows:

TERMS AND CONDITIONS

1. Employment through Separation Date. The Company and Executive have agreed
that Executive’s employment with the Company will terminate effective as of the
Separation Date. As of the Transition Date, Executive shall cease to serve as
Senior Vice President, Global Operations of the Company, and Executive will be
deemed to have tendered his resignation from all board, officer and committee
positions of the Company, its subsidiaries and its affiliates as of the
Transition Date. Executive agrees to continue in employment with the Company
through the Separation Date and to provide such services as the Company
reasonably requests, including providing services as required with respect to
his position as Senior Vice President, Global Operations of the Company through
the Transition Date and providing transition assistance to the Company in
connection with any Company matters with respect to which Executive has
knowledge or responsibility. Executive agrees to provide such services in a
professional manner and in accordance with Company policies and to cooperate
with the Company, upon its reasonable request, on all such matters.

While Executive remains employed through the Separation Date, Executive shall
continue to (a) receive his base salary at the rate in effect on the Effective
Date in accordance with regular payroll practices, subject to applicable tax and
payroll deductions, and (b) be eligible for participation in Company benefit
plans applicable to similarly situated employees in accordance with the terms of
the applicable plans. Unless Executive’s employment is terminated for Cause (as
defined in the Change in Control Agreement (defined in Section 4 below)) or on
account of death or Disability (as defined in the Change in Control Agreement)
or Executive voluntarily terminates his employment on or before the Separation
Date, Executive shall remain employed through the Separation Date and shall be
entitled to the severance benefits as described in Section 2 below.



--------------------------------------------------------------------------------

2. Severance Benefits. If Executive continues in employment through the
Separation Date, or if Executive is terminated without Cause (as defined in the
Change in Control Agreement) on or before the Separation Date, and complies with
the terms and conditions set forth in this Agreement, and Executive executes and
does not revoke the Release attached hereto as Appendix A within the time period
specified therein, Executive shall be entitled to the following:

a. Cash Severance. Executive shall receive a lump sum amount of $206,000, which
is equal to six months of Executive’s base salary at the rate in effect as of
the Effective Date. This cash severance shall be paid within 30 days after the
Separation Date.

b. 2014 Annual Bonus. Executive shall receive an annual cash bonus award for the
2014 calendar year (“Annual Bonus”) equal to at least $257,500. The Annual Bonus
is subject to increase if Company performance exceeds 105% (“Company Performance
Level”) of the Operating Plan Target used for the Company’s Management
Achievement Plan (“MAP”), which increase shall be determined as follows: for
each $4.25 million in excess of the Company Performance Level, Executive will
receive $10,300; provided, however, that in no event will Executive receive an
aggregate amount under this Section 2(b) in excess of $412,000. The Annual Bonus
shall be paid within 30 days after the Separation Date. For the 2014 calendar
year, Executive shall not be eligible to receive any annual bonus under any
other agreement, plan or policy, including the MAP. In addition, Executive shall
not be eligible to receive any annual bonus for the 2015 calendar year under any
agreement, plan or policy, including the MAP. For the 2015 calendar year,
Executive shall not be eligible to participate in any long term incentive plan
or program.

c. Continued Medical/Prescription Drug and Dental Coverage. Provided that
Executive is eligible for and timely elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the monthly premium
rate applicable to Executive and, where applicable, his spouse and dependents
for COBRA coverage under the Company’s medical/prescription drug and dental plan
during the six month period following the Separation Date shall be the premium
rate applicable to active employees for such coverage. After six months
following the Separation Date, Executive shall be responsible for paying the
full COBRA premium rate for continued COBRA coverage. All such coverage shall be
subject to the terms of the Company’s applicable benefit plans.

d. Life Insurance. Provided that Executive elects to continue the life insurance
coverage provided to Executive as of the Separation Date during the six month
period following the Separation Date, the monthly premium rate applicable to
Executive under the Company’s life insurance plan shall be the premium rate
applicable to active employees for such coverage. After six months following the
Separation Date, Executive shall have the right to convert such coverage to an
individual policy in accordance with the terms of the Company’s life insurance
plan and the applicable policy.

e. Outplacement Services. The Company shall provide Executive with 12 months of
outplacement services through a provider selected by the Company in order to
assist Executive with his job transition after the Separation Date. Executive
must commence such outplacement services by August 31, 2015. The outplacement
services will continue until the earlier of Executive’s acceptance of
alternative employment or a period of 12 months from the date on which Executive
commences such outplacement services.

 

2



--------------------------------------------------------------------------------

f. Miscellaneous. Payments and benefits under this Section 2 shall be referred
to herein as the “Severance Benefits.” Payments under this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code, under the
“separation pay” or “short-term deferral” exemption set forth in the regulations
under Section 409A, as applicable.

3. Other Benefits. Executive shall be entitled to his vested accrued benefits
under the following employee benefit plans or programs of the Company, all of
which shall be governed by the terms of the applicable plan or program and
applicable law:

a. The Armstrong Nonqualified Deferred Compensation Plan.

b. The Savings and Investment Plan.

c. The Bonus Replacement Retirement Plan of Armstrong World Industries, Inc.

d. Executive’s outstanding stock options, restricted stock units and performance
restricted stock units shall be exercisable or payable, as applicable, according
to the terms of the applicable grant agreements, and Executive’s termination of
employment shall be considered an involuntary termination without cause for
purposes of such grant agreements. Nothing in this Agreement shall change or
otherwise modify the terms of any such grant agreements.

4. Other Agreements. The Company and Executive agree that as of the Effective
Date, the Company does not anticipate the occurrence of a Change in Control (as
defined in the Change in Control Agreement between the Company and Executive
dated as of October 31, 2011, as amended from time to time (the “Change in
Control Agreement”)), and that Executive’s termination is not in connection with
or in anticipation of a Change in Control. The Company and Executive further
agree that in the event that a Change in Control occurs prior to the Separation
Date, the terms and conditions of this Agreement shall not provide Executive
with Good Reason (as defined in the Change in Control Agreement) to terminate
employment. Notwithstanding the provisions of Section 2 of this Agreement, in
the event Executive receives payments and benefits under the Change in Control
Agreement, then the payments and benefits provided under Section 2 of this
Agreement shall be reduced by the payments and benefits provided to Executive
under the Change in Control Agreement. Notwithstanding any right of the Company
to terminate the Change in Control Agreement earlier, the Change in Control
Agreement shall terminate at 5:00 PM Eastern Time on the Transition Date,
provided that the obligations and covenants of Executive set forth therein that
survive termination of employment, including without limitation, the
non-competition restriction in Section 5.1(A) of the Change in Control
Agreement, the non-solicitation of customers restriction in Section 5.1(B) of
the Change in Control Agreement and the non-solicitation of employees
restriction in Section 5.1(C) of the Change in Control Agreement, shall remain
in full force and effect.

5. Employment Termination and Separation. The Company and Executive agree that
Executive’s employment with the Company shall terminate effective on the
Separation Date unless Executive’s employment is terminated for Cause (as
defined in the Change in Control Agreement) or on account of death or Disability
(as defined in the Change in Control Agreement) or Executive voluntarily
terminates his employment on or before the Separation Date. Executive also
agrees that, separate and apart from any Severance Benefits and benefits
described in Section 3 above, Executive is not entitled to any payments,
bonuses, incentives or

 

3



--------------------------------------------------------------------------------

other benefits of any kind from the Company or any of its affiliates, except for
the following: (i) wages earned based on work performed before the Separation
Date, (ii) any accrued but unpaid vacation pay for the period before the
Separation Date, (iii) any benefits accrued or vested under any Company
sponsored employee benefit plans or programs as of the Separation Date, and
(iv) reimbursement for any reasonable and necessary business travel or
entertainment expenses incurred on behalf of the Company before the Separation
Date to the extent that these expenses are subject to reimbursement under the
Company’s policies, practices and/or procedures, as applicable. Executive
acknowledges that he has been paid by the Company for all hours worked as of the
date Executive signs this Agreement, including any incentive compensation, or
other compensation.

6. No Re-employment. Executive expressly and specifically waives any claim for
employment, re-employment, or reinstatement with the Company, and agrees not to
re-apply to the Company or any of its affiliates

7. Return of Company Property. Prior to the Separation Date (or any earlier date
requested by the Company), Executive shall return all Company property to the
Company, including all documents and materials created or received by Executive
in the course of employment with the Company, except for employment or benefits
documents pertaining specifically to Executive’s employment (including but not
limited to documents reflecting his compensation, benefits, or Executive’s
separation).

8. Restrictive Covenants/Clawbacks. Executive acknowledges and agrees that
Executive continues to be bound by the restrictive covenants contained in
Section 5 of the Change in Control Agreement, including without limitation, the
non-competition restriction in Section 5.1(A) of the Change in Control
Agreement, the non-solicitation of customers restriction in Section 5.1(B) of
the Change in Control Agreement and the non-solicitation of employees
restriction in Section 5.1(C) of the Change in Control Agreement. Executive also
acknowledges and agrees that Executive continues to be bound by the provisions
contained in Sections 13, 16 and 20(d) of the Armstrong World Industries, Inc.
2011 Long-Term Incentive Plan and Sections 13 and 16 of the Armstrong World
Industries, Inc. 2006 Long-Term Incentive Plan. Executive acknowledges and
agrees that such provisions and restrictive covenants are currently effective
and enforceable; and Executive agrees to comply with such provisions and
restrictive covenants in all respects before and after the Separation Date. The
parties agree, however, that in the event Executive returns to employment with
TPG after his employment with the Company terminates, such employment with TPG
will not violate any restrictive covenants, including those identified in this
Section 8.

9. Non-Disparagement. Subject to Section 12 below, Executive will not take any
action, or play any role in any communication, written or otherwise, that
disparages, criticizes, or otherwise reflects adversely on or encourages any
adverse action against the Company or its affiliates and/or the products or
services of the Company or its affiliates or their officers, directors,
employees or representatives.

10. Relief. Executive agrees that any breach of the terms of Section 8 or 9 of
this Agreement would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; Executive therefore also
agrees that in the event of any such breach or any threat of breach, the Company
shall be entitled to an immediate injunction and

 

4



--------------------------------------------------------------------------------

restraining order to prevent such breach, threatened breach or continued breach
by Executive and/or any and all persons or entities acting for or with
Executive, without having to prove damages, and to all costs and expenses,
including reasonable attorneys’ fees and costs, in addition to any other
remedies to which the Company may be entitled at law or in equity. In the event
of any breach of Section 8 or 9 of this Agreement, all severance payments
provided under this Agreement shall immediately cease and be forfeited except
for $500, which the parties agree is valid and ongoing consideration for the
remainder of this Agreement. The terms of this Section shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to the recovery of damages from
Executive. Executive and the Company further agree that the restrictive
covenants referenced in Section 8 are reasonable and that the Company would not
have entered into this Agreement but for incorporation by reference of such
covenants herein. Should a court determine, however, that any provision of these
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenants should be interpreted and
enforced to the maximum extent which such court or arbitrator deems reasonable
and the remainder of this Agreement shall remain in full force and effect.

11. Cooperation. Executive agrees upon request to fully cooperate with the
Company and its affiliates before and after Executive’s Separation Date in
relation to any business, operational, regulatory, litigation or compliance
issues.

12. Investigations and Related Proceedings. Nothing in this Agreement shall
affect or interfere with Executive’s right to participate, cooperate, initiate a
charge, assist in and make truthful statements in an investigation or proceeding
involving or conducted by the Company or by any government agency, oversight
board, commission, court or other regulatory or investigative body.

13. Non-Admissions. Nothing in this Agreement shall be regarded as an admission
of any wrongdoing, fault, liability, or unlawful activity by Executive, the
Company or any of its parents, subsidiaries, affiliated companies, predecessors
and assigns, and all of their past and present officers, directors, employees,
agents, successors and assigns.

14. Ceasing Payments. Notwithstanding anything in this Agreement to the
contrary, Executive understands and hereby agrees that all payments under this
Agreement shall cease upon the first to occur of the following, the occurrence
of which will be determined by the Company in its sole discretion: (i) the
Company’s discovery of Executive’s violation of any terms or conditions relating
to Executive’s employment or violations of any applicable policies of the
Company, including without limitation matters discovered by the Company after
the date of this Agreement which, had such matters been discovered by the
Company before the date of this Agreement, would have justified the Company’s
termination of Executive’s employment for cause, or (ii) Executive’s violation
of any terms or conditions of this Agreement.

15. Successors. This Agreement is binding on, and inures to the benefit of,
Executive and the Company and their successors and assigns.

16. Governing Law. Federal or state law within the Commonwealth of Pennsylvania
shall govern the validity, performance, enforcement, interpretation and any
other aspect of this Agreement, notwithstanding any state’s choice of law
provisions to the contrary. Executive and

 

5



--------------------------------------------------------------------------------

the Company agree that any claim of a breach of any Section of this Agreement
must be brought before a court of competent jurisdiction. Executive and the
Company hereby waive trial by jury in any action to enforce this Agreement.
Executive and the Company further agree and acknowledge that this Agreement
shall not be interpreted to render either party to be a prevailing party for any
purpose, including but not limited to, an award of attorney’s fees under any
statute or otherwise.

17. Complete Agreement. Except as stated in Section 8 above, this Agreement
constitutes the parties’ entire agreement and cancels, supersedes, and replaces
any and all prior agreements (written, oral or implied) between Executive and
the Company regarding all of the subjects covered by this Agreement, other than
the Change in Control Agreement as described in Sections 4 and 8 above, and
neither Executive nor the Company is relying on any representation or promise
that is not expressly stated in this Agreement. No changes to this Transition
Agreement can be effective except by another written agreement signed by
Executive and by the Company’s Vice President of Human Resources, President or
Chief Executive Officer.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

Date Signed: March 31, 2014     By:  

/s/ Ellen R. Romano

   

Ellen R. Romano

SVP, Human Resources

   

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS TRANSITION AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO THIS TRANSITION AGREEMENT.

 

Date Signed: March 31, 2014    

/s/ Donald R. Maier

    Donald R. Maier

 

7



--------------------------------------------------------------------------------

APPENDIX A

RELEASE

In further consideration of the Severance Benefits provided to Donald R. Maier
(“Executive”) pursuant to Section 2 of the Transition Agreement dated March 31,
2014 by and between Armstrong World Industries, Inc., a Pennsylvania corporation
(the “Company”) and Executive (the “Agreement”), Executive waives and releases
any and all claims arising on or before the date of Executive’s execution of
this Release, whether or not now known, that Executive has or might have against
the Company, its parents, subsidiaries, affiliated companies, predecessors and
assigns, and all of their past and present officers, directors, employees,
agents, successors, and assigns (collectively “Releasees”), subject only to the
exceptions identified below as “Claims Not Being Waived.” These waived and
released claims include but are not limited to the following:

 

  a. any and all claims arising from or relating to Executive’s recruitment,
hire, employment, terms and conditions of employment, and termination of
employment with the Company;

 

  b. any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;

 

  c.

any and all claims of unlawful discrimination (including but not limited to
claims of age discrimination), harassment and retaliation under any applicable
federal, state and/or local laws and regulations, any and all claims of
violations of any federal, state and local law relating to recruitment, hiring,
employment, terms and conditions of employment, and termination of employment,
and any and all claims of violations of any other federal, state and local laws,
including but not limited to the Pennsylvania Human Relations Act, as amended,
43 P.S. § 951-963; Pennsylvania Equal Pay Law, as amended, 43 P.S. § 336.1 et
seq.; Pennsylvania Wage Payment and Collection Law, as amended, 43 P.S. § 260.3;
Pennsylvania Wage Complaint: Retaliation, as amended, 43 P.S. § 955; the Indiana
Civil Rights Law, as amended, Ind. Code §§ 22-9-1-1 et seq.; Indiana Age
Discrimination Law, Ind. Code §§ 22-9-2-1 et seq.; Indiana Employment
Discrimination Against Disabled Persons Law, Ind. Code §§ 22-9-5-1 et seq.;
Indiana Equal Pay Law (equal pay provisions of the Indiana Minimum Wage Law of
1965), as amended, Ind. Code § 22-2-2-4; Military Leave and Re-Employment
Rights, Ind. Code § 10-16-7-1 et seq. & 10-17-4-1 et seq.; False Claims and
Whistleblower Protection, Ind. Code §§ 5-11-5.5-1 et seq.; Indiana Minimum Wage
Law, Ind. Code §§ 22-2-2-1 to 22-2-12-4; the Rehabilitation Act of 1973, 29
U.S.C. § 701 et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq.; the Civil Rights Act of 1991, 42 U.S.C. § 1981 et seq.;
the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C.
§ 621 et seq.; the Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. §§
621, 623, 626, and 630; the Americans With Disabilities Act (“ADA”), 42 U.S.C.

 

8



--------------------------------------------------------------------------------

  §12101 et seq.; the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et
seq.; the Equal Pay Act, 29 U.S.C. § 206; the Employee Retirement Income
Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.; and any claims for retaliation
under any such laws; any common law claims now or hereafter recognized and all
claims for counsel fees and costs; and

 

  d. any and all claims for monetary damages and any other form of personal
recovery or relief, including claims for costs, expenses, and attorneys’ fees;
and any right to bring, maintain, or participate in a class, collective, or
representative action against the Releasees to the maximum extent permitted by
law.

This release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

Claims Not Being Waived. The only claims not waived and released by Executive as
described above are those involving:

 

  a. unemployment and/or state disability benefits pursuant to the terms of
applicable state law;

 

  b. any benefit entitlements that are vested as of the Separation Date (as
defined in the Agreement) pursuant to the terms of a Company-sponsored benefit
plan governed by ERISA;

 

  c. any claim that, by operation of law, cannot under any circumstances be
waived

 

  d. any rights to payments under Section 2 of the Transition Agreement; and

 

  e. Executive’s right to be indemnified, defended, and held harmless with
respect to his service to the Company under any indemnification provision
applicable generally to past or present directors and officers of the Company,
including under the Certificate of Incorporation or By-laws of the Company,
under any director and officer insurance policy, or as provided by law.

Consideration and Revocation Periods and Effective Date. The parties acknowledge
and agree as follows:

 

  a. Executive has been given twenty-one calendar days after the date he
receives this Agreement (“21-day Consideration Period”) to review and consider
whether or not to sign this Agreement. The parties agree that changes in this
Agreement, whether material or immaterial, do not restart the running of the
21-day Consideration Period.

 

  b.

During a period of seven calendar days after the date Executive signs this
Agreement (“7-day Revocation Period”), Executive may revoke this Agreement by
providing written notice of his revocation to the Company by hand delivery,
overnight service, fax or e-mail transmission, during the 7-day Revocation
Period, using the contact information for the Company set forth below. If this
Agreement

 

9



--------------------------------------------------------------------------------

  is revoked during the 7-Day Revocation Period, this Agreement shall be null
and void and the Company shall have no obligation to pay the severance payments
contemplated herein.

 

  c. This Agreement will not become binding and enforceable until the eighth day
after the date Executive has signed and returned it to the Company, provided
that Executive has not revoked this Agreement during the 7-day Revocation
Period.

Consultation with Attorney. The Company hereby advises Executive in writing to
consult with an attorney prior to signing this Agreement.

Acceptance of Agreement and Notice to the Company. Executive can enter into this
Agreement, on or before the last date of the 21-day Consideration Period, by
signing this Agreement and returning the original signed Agreement to the
Company by hand delivery, overnight service, email or fax at the following
address and directed to the person identified below (in the case of return by
overnight service, the signed Agreement will be considered timely if it is
received one day following the final day of the 21-day Consideration Period).
The parties agree that an electronic signature signifies Executive’s intent to
be bound. Any notice of revocation must be provided to the Company in writing by
hand delivery, overnight service, email or fax, on or before the last day of the
7-day Revocation Period, and directed to the person identified below (any notice
of revocation will be considered timely if it is received one day following the
final day of the 7-day Revocation Period):

Ellen R. Romano

SVP, Human Resources

If this Agreement is not signed by Executive and delivered to the Company by the
date one day after the 21-day Consideration Period, or if this Agreement is
revoked by Executive within the 7-day Revocation Period, this Agreement shall be
null and void and the Company shall have no obligation to pay any amounts under
this Agreement.

Right to Review and Revocation. Executive shall have 21 days to review and
consider this Release following the Separation Date and seven days following
execution of this Release to revoke it.

Severability. If the waiver and release of claims under the ADEA set forth in
this Release is held invalid, unenforceable, or otherwise illegal, the parties
agree that the waiver and release of any and all other claims set forth in this
Release shall remain valid and enforceable to the fullest extent permitted by
law.

Incorporation by Reference. The provisions of Sections 8 through 17 of the
Agreement are hereby incorporated by reference herein and any references therein
to “Agreement” shall include this Release, as applicable.

PLEASE READ THIS RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

10



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS RELEASE.

EXECUTIVE REPRESENTS AND AGREES THAT HE HAS SIGNED AND RETURNED THIS AGREEMENT
NO EARLIER THAN EXECUTIVE’S SEPARATION DATE.

The undersigned hereby executes this Release as of                    

 

 

   

 

Donald R. Maier     Date

 

11